Serial: 229769
                    IN THE SUPREME COURT OF MISSISSIPPI

                                    No. 2016-M-00217


TIMOTHY STRATTON A/K/A TIMOTHY                                                  Petitioner
W. STRATTON

v.

STATE OF MISSISSIPPI                                                          Respondent


                                         ORDER

       Before the Court is the Application for Leave to Proceed in the Trial Court filed by

Timothy Stratton.

       Stratton was convicted of two counts of sexual battery and sentenced to two

concurrent life terms. Stratton v. State, 132 So. 3d 1074, 1075 (Miss. Ct. App. 2014). The

Court of Appeals affirmed his convictions and sentences, and the mandate issued on

March 18, 2014. Id. Since then, he has filed two applications, which were denied. En Banc

Order, Stratton v. State, No. 2016-M-00217 (Miss. Mar. 14, 2019); En Banc Order, Stratton

v. State, No. 2016-M-00217 (Miss. Aug. 4, 2016).

       Here, Stratton argues that his constitutional rights were violated because the jury

instructions omitted venue. He raised this same issue in his prior applications. Once again,

we find that the claim does not meet any recognized exception to the time, waiver, and

successive-writ bars. Chapman v. State, 167 So. 3d 1170, 1174–75 (Miss. 2015); Smith v.

State, 149 So. 3d 1027, 1031–32 (Miss. 2014), overruled on other grounds by Pitchford v.
State, 240 So. 3d 1061 (Miss. 2017); Bell v. State, 123 So. 3d 924, 925 (Miss. 2013);

Rowland v. State, 98 So. 3d 1032, 1035–36 (Miss. 2012), overruled on other grounds by

Carson v. State, 212 So. 3d 22 (Miss. 2016). See also Bevill v. State, 669 So. 2d 14, 17

(Miss. 1996); Brown v. State, 187 So. 3d 667, 671 (Miss. Ct. App. 2016). And even if it did,

it lacks any arguable basis to surmount the bars. Means v. State, 43 So. 3d 438, 442

(Miss. 2010). As stated in the order denying Stratton’s last application, we “will not consider

venue questions raised for the first time in post-conviction proceedings.” Order, Smith v.

State, No. 2013-M-00205 (Miss. Dec. 13, 2018) (citing Order, Page v. State,

No. 2013-M-01645 (Miss. Dec. 17, 2015)).

       After due consideration, we find that the application should be denied.

       In denying Stratton’s last application, we warned that “future filings deemed frivolous

may result not only in monetary sanctions, but also restrictions on filing applications for

post-conviction relief (or pleadings in that nature) in forma pauperis.” En Banc Order,

Stratton v. State, No. 2016-M-00217, at 3 (Miss. Mar. 14, 2019). We find that this filing is

frivolous and that Stratton should be restricted from filing further applications for

post-conviction collateral relief (or pleadings in that nature) that are related to these

convictions and sentences in forma pauperis. See En Banc Order, Dunn v. State,

No. 2016-M-01514 (Miss. Apr. 11, 2019).

       IT IS THEREFORE ORDERED that the Application for Leave to Proceed in the Trial

Court is denied.


                                              2
       IT IS FURTHER ORDERED that Stratton is hereby restricted from filing further

applications for post-conviction collateral relief (or pleadings in that nature) that are related

to these convictions and sentences in forma pauperis. The Clerk of this Court shall not accept

for filing any further applications for post-conviction collateral relief (or pleadings in that

nature) from Stratton that are related to these convictions and sentences unless he pays the

applicable docket fee.

       SO ORDERED, this the 26th day of February, 2020.


                                                   /s/ T. Kenneth Griffis
                                                T. KENNETH GRIFFIS, JUSTICE
                                                FOR THE COURT


TO DENY AND SANCTION: RANDOLPH, C.J., MAXWELL, BEAM, CHAMBERLIN,
ISHEE AND GRIFFIS, JJ.
TO DENY: KITCHENS AND KING, P.JJ., AND COLEMAN, J.
KING, P.J., OBJECTS TO THE ORDER WITH SEPARATE WRITTEN STATEMENT
JOINED BY KITCHENS, P.J.




                                               3
                     IN THE SUPREME COURT OF MISSISSIPPI

                                      No. 2016-M-00217

TIMOTHY STRATTON A/K/A TIMOTHY
W. STRATTON

v.

STATE OF MISSISSIPPI


    KING, PRESIDING JUSTICE, OBJECTING TO THE ORDER WITH
SEPARATE WRITTEN STATEMENT:

¶1.    Today, this Court prioritizes efficiency over justice and bars Timothy Stratton from

its doors. Because the imposition of monetary sanctions against indigent defendants and the

restriction of access to the court system serve only to punish those defendants and to violate

rights guaranteed by the United States and Mississippi Constitutions, I strongly oppose this

Court’s order restricting Stratton from filing further petitions for post-conviction collateral

relief in forma pauperis.

¶2.    This Court seems to tire of reading motions that it deems “frivolous” and imposes

monetary sanctions on indigent defendants. The Court then bars those defendants, who in all

likelihood are unable to pay the imposed sanctions, from future filings. In choosing to

prioritize efficiency over justice, this Court forgets the oath that each justice took before

assuming office. That oath stated in relevant part, “I . . . solemnly swear (or affirm) that I will

administer justice without respect to persons, and do equal right to the poor and to the rich.

. . .” Miss. Const. art. 6, § 155. Yet this Court deems the frequency of Stratton’s filings to be

                                                4
too onerous a burden and decides to restrict Stratton from filing subsequent applications for

post-conviction collateral relief. See In re McDonald, 489 U.S. 180, 186–87, 109 S. Ct. 993,

997, 103 L. Ed. 2d 158 (1989) (Brennan, J., dissenting) (“I continue to find puzzling the

Court’s fervor in ensuring that rights granted to the poor are not abused, even when so doing

actually increases the drain on our limited resources.”).

¶3.    Article 3, section 25, of the Mississippi Constitution provides that “no person shall

be debarred from prosecuting or defending any civil cause for or against him or herself,

before any tribunal in the state, by him or herself, or counsel, or both.” Miss. Const. art. 3,

§ 26 (emphasis added). Mississippi Code Section 99-39-7 provides that actions under the

Uniform Post-Conviction Collateral Relief Act are civil actions. Miss. Code Ann. § 99-39-7

(Rev. 2015). Therefore, this State’s Constitution grants unfettered access in civil causes to

any tribunal in the State. The Court’s decision to deny Stratton’s filing actions in forma

pauperis is a violation of his State constitutional right to access to the courts.

¶4.    The decision to cut off an indigent defendant’s right to proceed in forma pauperis is

also a violation of that defendant’s fundamental right to vindicate his constitutional rights,

for

       Among the rights recognized by the Court as being fundamental are the rights
       to be free from invidious racial discrimination, to marry, to practice their
       religion, to communicate with free persons, to have due process in disciplinary
       proceedings, and to be free from cruel and unusual punishment. As a result of
       the recognition of these and other rights, the right of access to courts, which
       is necessary to vindicate all constitutional rights, also became a fundamental
       right.


                                               5
Joseph T. Lukens, The Prison Litigation Reform Act: Three Strikes and You’re Out of

Court-It May Be Effective, but Is It Constitutional?, 70 Temp. L. Rev. 471, 474–75 (1997).

As United States Supreme Court Justice Thurgood Marshall stated,

       In closing its doors today to another indigent litigant, the Court moves ever
       closer to the day when it leaves an indigent litigant with a meritorious claim
       out in the cold. And with each barrier that it places in the way of indigent
       litigants, and with each instance in which it castigates such litigants for having
       “abused the system,” . . . the Court can only reinforce in the hearts and minds
       of our society’s less fortunate members the unsettling message that their pleas
       are not welcome here.

In re Demos, 500 U.S. 16, 19, 111 S. Ct. 1569, 1571, 114 L. Ed. 2d 20 (1991) (Marshall, J.,

dissenting). Instead of simply denying or dismissing those motions that lack merit, the Court

seeks to punish Stratton for arguing his claims.

¶5.    Although each justice took an oath to do equal right to the poor and rich, this Court

does not deny access to the court defendants who are fortunate enough to have monetary

resources. Those defendants may file endless petitions, while indigent defendants are forced

to sit silently by. An individual who, even incorrectly, believes that she has been deprived

of her freedom should not be expected to sit silently by and wait to be forgotten.

“Historically, the convictions with the best chances of being overturned were those that got

repeatedly reviewed on appeal or those chosen by legal institutions such as the Innocence

Project and the Center on Wrongful Convictions.” Emily Barone, The Wrongly Convicted:

Why more falsely accused people are being exonerated today than ever before, Time,




                                               6
http://time.com/wrongly-convicted/ (last visited Nov. 1, 2018) (emphasis added). The

Washington Post reports that

       the average time served for the 1,625 exonerated individuals in the registry is
       more than nine years. Last year, three innocent murder defendants in Cleveland
       were exonerated 39 years after they were convicted—they spent their entire
       adult lives in prison—and even they were lucky: We know without doubt that
       the vast majority of innocent defendants who are convicted of crimes are never
       identified and cleared.

Samuel Gross, Opinion, The Staggering Number of Wrongful Convictions in America,

Washington Post (July 24, 2015), http://wapo.st/1SGHcyd?tid=ss_mail&utm_term=.4

bed8ad6f2cc.

¶6.    Rather than violating Stratton’s fundamental rights by restricting his access to the

courts, I would simply deny his petition for post-conviction relief.

       KITCHENS, P.J., JOINS THIS SEPARATE WRITTEN STATEMENT.




                                             7